Citation Nr: 1403400	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-46 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral leg disability.

(The issue of entitlement to nonservice connected pension is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500-20.1510 (2013).

In accordance with the January 2012 remand, the Veteran was scheduled for a Travel Board hearing.  Stegall v. West, 11 Vet. App. 268 (1998).  The hearing was held in January 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran submitted a two page document from a decision of the Social Security Administration (SSA) regarding a claim for disability benefits.  In the document, the Veteran noted that he had back pain and that he had undergone a laminectomy and lamintomy at L4-L5, L5-S1 and removal of heterotopic and ectopic calcifications.  The Veteran has reported that he receives SSA disability benefits-as indicated by the two page document.  The Board notes, however, that the complete records from the SSA are not associated with the claims file.  Therefore, the case must be remanded to request the SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

During his hearing, the Veteran testified that he received private treatment for his claimed disabilities.  As the case is being remanded to request SSA records, the Veteran should be given an additional opportunity to complete release forms so that VA may request private records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of any decision regarding a claim for disability benefits, including all medical records used to make the decision. 

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment from a private health care provider for the disabilities on appeal.  If private records are identified, make two attempts for the relevant private treatment records or make a finding that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file.

3.  If any records received raise the need for an examination to identify a currently diagnosed disorder or afford an opinion as to the likelihood of a nexus to service, such an examination should be provided.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


